      8:19-cv-00295-RFR-MDN Doc # 1 Filed: 07/03/19 Page 1 of 4 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA



 RICHARD SCHICKER,                                                 8:19-cv-295
                                                         Case No. ____________

                Plaintiff,                                   (District Court of
                                                        Douglas County, Nebraska,
 v.                                                       Case No. CI 19-3752)

 LINCOLN FINANCIAL GROUP,                                NOTICE OF REMOVAL

                Defendant.


To:     Richard Schicker, Plaintiff, and the Clerk of the United States District Court for the
        District of Nebraska.

        Defendant, Lincoln Financial Group (“Lincoln”), gives notice of the removal of the

above-captioned action from the District Court of Douglas County, Nebraska, to the

United States District Court for the District of Nebraska.        In support of this notice,

Lincoln states and alleges as follows:

        1.     Plaintiff filed the above-captioned action on May 9, 2019, in the District

Court of Douglas County, Nebraska, Case No. CI 19-3752. Lincoln first received a copy

of the Complaint by certified mail no earlier than June 5, 2019. Accordingly, this Notice

of Removal is filed pursuant to 28 U.S.C. § 1446 within 30 days of Lincoln's first receipt

of the Complaint.

        2.     In the Complaint, Plaintiff seeks an award of attorney fees and costs in

connection with a claim for life insurance benefits arising from and related to an

employee welfare benefit plan governed by the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. §§ 1001-1461.

        3.     At all times relevant, Plaintiff's former alleged client, Brandi Cady, was the
    8:19-cv-00295-RFR-MDN Doc # 1 Filed: 07/03/19 Page 2 of 4 - Page ID # 2



spouse of the decedent Jessi Cady, who was employed by Blue Sky Satellite Services,

Inc. ("Blue Sky"). As an employee of Blue Sky, Jessi Cadi was eligible to, and did,

participate in a voluntary group life insurance plan offered by his employer (the "Plan")

and insured by Lincoln National Life Insurance Company. A true and correct copy of

the applicable Certificate of Insurance is attached and incorporated as Exhibit 1.

       3.     The Plan is an employee welfare benefit plan, established and maintained

by Blue Sky. Brandi Cadi's entitlement to life insurance benefits as beneficiary arose

from her husband's participation in the Plan.

       4.     This Court has original jurisdiction over the issues presented in the

Complaint pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims, if any, are governed

by and/or completely and expressly preempted by the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. §§ 1001-1461. This action is brought to recover

attorney fees and costs allegedly due in connection with legal services provided to a

Plan beneficiary in connection with a claim for benefits allegedly due under the Plan.

ERISA completely preempts such claims, which are within the scope of ERISA's civil

enforcement provisions.      See 29 U.S.C. §1144(a).      ERISA's enforcement scheme

includes an express remedy governing an award of attorney fees and costs to a Plan

beneficiary, 29 U.S.C. § 1132(g), and Plaintiff's inconsistent state law claims are

therefore completely preempted, providing grounds for both removal and the exercise of

subject matter jurisdiction by this Court.

       5.     In the alternative, this Court has original jurisdiction over the issues

presented in the Complaint pursuant to 28 U.S.C. § 1441(a) and (b) and 28 U.S.C. §

1332. The parties are citizens of different states, and are not citizens of the same state.



                                             2
    8:19-cv-00295-RFR-MDN Doc # 1 Filed: 07/03/19 Page 3 of 4 - Page ID # 3



The Plaintiff is a citizen of the State of Nebraska. The Defendant Lincoln Financial Group

is the marketing name for Lincoln National Corporation, a corporation organized and

existing pursuant to laws of the State of Indiana, with its principal place of business in

Radnor, Pennsylvania. The group policy which was the subject of the benefit claim was

issued by a subsidiary of Lincoln National Corporation, Lincoln National Life Insurance

Company, a corporation also organized and existing pursuant to laws of the State of

Indiana, with its principal place of business in Radnor, Pennsylvania. The Complaint

seeks judgment for forty percent of the $200,000 life insurance proceeds paid to Brandi

Cady, plus costs, interest and other relief.         Accordingly, without admitting or

acknowledging the scope or extent of Plaintiff's claim, the allegations of the Complaint

serve to place at issue an amount in controversy in this action, exclusive of interest and

costs, exceeding the sum of $75,000.

      3.       True and correct copies of all process, pleadings, and orders served upon

Lincoln in the state action are attached and incorporated by this reference as Exhibit 2.

      4.       A true and correct copy of the Notice of Removal that has been mailed for

filing with the Clerk of the District Court of Douglas County, Nebraska, is attached and

incorporated by reference as Exhibit 3.

      WHEREFORE, Lincoln respectfully provides notice of the removal of this action

from the District Court of Douglas County, Nebraska, to the United States District Court

for the District of Nebraska, and prays for such further relief as this Court finds

appropriate.




                                            3
     8:19-cv-00295-RFR-MDN Doc # 1 Filed: 07/03/19 Page 4 of 4 - Page ID # 4



                              REQUEST FOR PLACE OF TRIAL

        Lincoln respectfully requests that the trial of this action be held in Omaha,

Nebraska.

                 Dated this 3rd day of July, 2019.

                                             LINCOLN FINANCIAL GROUP, Defendant.


                                      By:    s/Steven D. Davidson
                                             Steven D. Davidson (#18684)
                                      of:    BAIRD HOLM LLP
                                             1500 Woodmen Tower
                                             Omaha, Nebraska 68102
                                             (402) 344-0500
                                             Its Attorneys


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2016, a true and correct copy of the foregoing was
sent by United States mail, first-class postage prepaid, to the following:

        Richard Schicker
        2809 South 160th Street
        Omaha, NE 68130


                                                     s/Steven D. Davidson
DOCS/2300594.1




                                                4
